RICHMAN J., Concurring.
I concur in the court’s opinion. I write separately, however, to say that the scholarly analysis of legislative history and the lengthy discussion of cases are, for me, not necessary to resolution of this appeal, which I would decide this way.
Vehicle Code section 23123 states that a person shall not drive on public roadways using a wireless telephone unless the phone is configured for hands-free listening and talking and “is used in that manner while driving.” (§ 23123, subd. (a).) Found guilty under that section, defendant Carl Nelson argues he was not “driving” because he was using the phone while his car was stopped at a red light, an argument premised primarily on Mercer v. Department of Motor Vehicles (1991) 53 Cal.3d 753 [280 Cal.Rptr. 745, 809 P.2d 404] {Mercer). I find Mercer easily distinguishable, and hold that properly interpreted—giving its words a “ ' “plain and commonsense meaning” ’ ” (Brown v. Valverde (2010) 183 Cal.App.4th 1531, 1546-1547 [108 Cal.Rptr.3d 429])—section 23123, subdivision (a) applies to persons driving on public roadways who stop briefly while doing so. Or, to put it bluntly, that “driving” includes “stopping.”
The Supreme Court in Mercer described the question before it this way: “We now turn to the essential question posed in this case, namely, whether an officer may make a ‘lawful arrest’ for ‘drunk driving’ in violation of section 23152(a), if the arrestee’s vehicle is lawfully parked and the officer has not observed the vehicle move.” (Mercer, supra, 53 Cal.3d at p. 761.) Defendant was not parked, lawfully or otherwise. Mercer has no application.
Any mom or dad driving kids to school can expect to stop while parents in cars in front of them are unloading their kids. A shopper driving to a store near Lake Merritt in Oakland may have to stop while a gaggle of geese crosses the street. A couple going for a Sunday drive in west Marin County *1107may have to stop for a cattle crossing. And, of course, all of us are expected to stop for red lights, stop signs, crossing trains, and funeral processions. In short, all drivers may, and sometimes must, stop. But they do so while “driving.” Just like defendant.
Appellant’s petition for review by the Supreme Court was denied February 29, 2012, S198921.